United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3109
                         ___________________________

                                    Ikeisha Jacobs

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                        Nanette Barnes, FCI Waseca Warden

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                            Submitted: September 1, 2021
                              Filed: September 7, 2021
                                   [Unpublished]
                                   ____________

            Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

       Ikeisha Jacobs appeals the district court’s1 order denying her 28 U.S.C. § 2241
petition challenging a prison disciplinary proceeding that resulted in the loss of good

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.
conduct time. We agree with the district court that no procedural due process
violation occurred with regard to the proceedings, notwithstanding any delay that may
have been inconsistent with prison policy. See Phillips v. Norris, 320 F.3d 844, 847
(8th Cir. 2003) (there is no federal constitutional liberty interest in having prison
officials follow prison regulations). Jacobs received written notice of the revised
charge against her, presented a written statement and testified at the hearing before
the disciplinary hearing officer, waived an opportunity to have a staff representative
and call witnesses at the hearing, and received a written copy of the hearing officer’s
decision containing an explanation of “some evidence” that supported the disciplinary
decision. See Superintendent v. Hill, 472 U.S. 445, 454-56 (1985). The record does
not support Jacobs’s assertions of bias, false statements, and improper denial of
material video. Accordingly, we affirm for the reasons stated in the magistrate
judge’s adopted report and recommendation. See 8th Cir. R. 47B.

      We grant Jacobs’s motion for return of the appellate filing fee, which she paid
before being granted leave to proceed in forma pauperis, and direct that the amount
paid be returned. Prison Litigation Reform Act filing-fee provisions do not apply to
28 U.S.C. § 2241 actions. See Malave v. Hedrick, 271 F.3d 1139, 1140 (8th Cir.
2001). We deny Jacobs’s pending motions for appointment of counsel and to
supplement the record.
                       ______________________________




                                         -2-